Case 2:20-cv-01437-ODW-AS Document 61-3 Filed 06/22/20 Page 1 of 2 Page ID #:1311




                                  EXHIBIT B
Case 2:20-cv-01437-ODW-AS Document 61-3 Filed 06/22/20 Page 2 of 2 Page ID #:1312




  Deborah S. Mallgrave
  Direct Dial: (949) 383 2790
  Direct Fax: (949) 383 2801
  DMallgrave@GGTrialLaw.com



  May 6, 2020


  VIA ELECTRONIC MAIL: ra@dallp.com

  Reed Aljian
  DAILY ALJIAN
  100 Bayview Circle, Suite 5500
  Newport Beach, CA 92660

            Re:        Sochil Martin v. La Luz Del Mundo, et al., Case No. 2:20-cv-01437

  Dear Mr. Aljian:

          We have reviewed and considered your letter, and decline your request to dismiss the
  claims against Ms. Alma Zamora De Joaquin and Mr. Adoraim Joaquin Zamora. Contrary to
  your assertions, we not only have more than probable cause to name them in the complaint in
  good faith, but fully expect that the jury will find them liable at trial on all relevant causes of
  action. Your request for premature discovery is improper, and our refusal to accede to it
  indicates nothing. As I have told you, we intend to proceed to discovery once the various
  defendants have answered the complaint, as provided in the Federal Rules of Civil
  Procedure. As to your threat of a malicious prosecution claim, we presume you are aware that
  any such claim would be subject to an anti-SLAPP motion, and that after prevailing on such a
  motion, we would seek attorney fees and costs. We thus invite you to reconsider your position,
  and we look forward to working with you in this case.


                                                                          Very truly yours,




                                                                          Deborah S. Mallgrave

  cc:       Joshua Robbins
            Michael Finnegan
            Jennifer Stein




        650 Town Center Drive, Suite 1700 | Costa Mesa, California 92626 | Phone (949) 383-2800 | Fax (949) 383-2801 | www.GGTrialLaw.com
